DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Election Restriction
	In response to election restriction, claims 1-15 were elected without traverse.
	 			
   Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 2015/0101758, hereinafter Honda) in view of Toshiaki (JP 2004335930A).
	With respect to claim 1, Honda discloses a cleave system (fig. 12F) for cleaving a semiconductor structure (para 0050; substrate such as silicon wafer) having a top surface and a bottom surface generally parallel to the top surface (wafer has top and bottoms surface parallel to each other), the cleave system comprising: a cleave arm (51) that is moveable from a starting position to a raised position in which a cleave stress is applied to the semiconductor structure (fig. 12F);
a suction member (53 and 531) for grasping the semiconductor structure on the top surface of the semiconductor structure;
a suction rod (53) that extends through the cleave arm, the suction rod being connected to the suction member toward a first end of the suction rod (53 attached to arm 51- the rod can be extended through 51).
	Hoda does not explicitly disclose a spring member that applies a cleave force to the semiconductor structure when the cleave arm is in the raised position.
	In an analogous art, Toshiaki discloses a spring member that applies a cleave force to the semiconductor structure when the cleave arm is in the raised position (para 0020; spring is attached to a member to apply force on the wafer). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Honda’s disclosed invention by adding Toshiaki’s disclosure in order to expedite cleaving process by applying pressure on the wafer.
With respect to claim 2, Honda/Toshiaki discloses the cleave system as set forth in claim 1.
Honda does not explicitly disclose wherein the suction rod extends through the spring member.
In an analogous art, Toshiaki discloses wherein the suction rod extends through the spring member (fig. 2B; 23 assembly extends through spring 26, 23 can be replaced with suction cup). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Honda’s disclosed invention by adding Toshiaki’s disclosure in order to expedite cleaving process by applying pressure on the wafer.
With respect to claim 4, Honda/Toshiaki discloses the cleave system as set forth in claim 1.
	Honda does not explicitly disclose wherein the spring member is a compression spring.
	In an analogous art, Toshiaki discloses wherein the spring member is a compression spring (para 0024). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Honda’s disclosed invention by adding Toshiaki’s disclosure in order to expedite cleaving process by applying pressure on the wafer.
With respect to claim 7, Honda/Toshiaki discloses the cleave system as set forth in claim 1.
Honda discloses wherein the suction member is a suction cup (531 can be a suction cup), the suction rod including a channel defined therein that is fluidly connected to the suction cup to apply a vacuum to the suction cup (para 0114).
	With respect to claim 8, Honda discloses that the cleave system as set forth in claim 1 wherein the suction member is a first suction member (fig. 12 F; 521), the suction rod is a first suction rod (52), , the cleave system comprising a second suction member (531) for grasping the semiconductor structure; a second suction rod (53) that extends through the cleave arm, the second suction rod being connected to the second suction member toward a first end of the second suction rod.
	Honda does not explicitly disclose that the spring member is a first spring member; and a second spring member that applies a cleave force to the semiconductor structure when the cleave arm is in the raised position.	 
In an analogous art, Toshiaki discloses that the spring member is a first spring member; and a second spring member that applies a cleave force to the semiconductor structure when the cleave arm is in the raised position (para 0020; spring is attached to a member to apply force on the wafer). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Honda’s disclosed invention by adding Toshiaki’s disclosure in order to expedite cleaving process by applying pressure on the wafer.
With respect to claim 9, Honda discloses that a third suction member (fig. 12F; there are multiple 531s) for grasping the semiconductor structure; a third suction rod (multiple 53s) that extends through the cleave arm, the third suction rod being connected to the third suction member toward a first end of the third suction rod.
Honda does not explicitly disclose a third spring member that applies a cleave force to the semiconductor structure when the cleave arm is in the raised position.
In an analogous art, Toshiaki discloses a third spring member that applies a cleave force to the semiconductor structure when the cleave arm is in the raised position (para 0020; spring is attached to a member to apply force on the wafer). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Honda’s disclosed invention by adding Toshiaki’s disclosure in order to expedite cleaving process by applying pressure on the wafer.
With respect to claim 10, Honda/Toshiaki discloses the cleave system as set forth in claim 1.
	Honda does not explicitly disclose wherein the cleave arm pivots about a pivot axis to move the cleave arm between the starting position to the raised position, the cleave system comprising a motor that causes the cleave arm to pivot upon activation of the motor.
	In an analogous art, Toshiaki discloses wherein the cleave arm pivots about a pivot axis to move the cleave arm between the starting position to the raised position, the cleave system comprising a motor that causes the cleave arm to pivot upon activation of the motor (para 0062).
Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Honda’s disclosed invention by adding Toshiaki’s disclosure in order to expedite cleaving process by automatically performing the functions. 
With respect to claim 11, Honda/Toshiaki discloses the cleave system as set forth in claim 10.
	Honda discloses a bellows suction cup connected to the cleave arm, the bellows suction cup being disposed radially inward to the suction member (531 of fig. 12F; merely having different types of suction cups is not critical).
With respect to claim 12, Honda/Toshiaki discloses the cleave system as set forth in claim 1.
	Honda discloses wherein the suction rod is not connected to the cleave arm (70 is connected to a rod which is not connected to 51).
With respect to claim 13, Honda/Toshiaki discloses the cleave system as set forth in claim 1.
	Honda discloses one or more suction members for grasping the semiconductor structure on the bottom surface of the semiconductor structure (70 of fig. 12F).
	With respect to claim 14, Honda discloses a cleave system (fig. 12F) for cleaving a semiconductor structure (para 0050; substrate such as silicon wafer) having a top surface and a bottom surface generally parallel to the top surface (wafer has top and bottoms surface parallel to each other), the cleave system comprising: one or more suction cups (531s) for grasping the semiconductor structure on the top surface of the semiconductor structure; a suction rod (53) connected to the one or more suction cups toward a first end of the suction rod.
	Honda does not explicitly disclose a spring member that applies a cleave force to the semiconductor structure during cleaving, the suction rod extending through the spring member.
	In an analogous art, Toshiaki discloses a spring member that applies a cleave force to the semiconductor structure during cleaving (para 0020; spring is attached to a member to apply force on the wafer), the suction rod extending through the spring member (fig. 2B; 23 assembly extends through spring 26, 23 can be replaced with suction cup). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Honda’s disclosed invention by adding Toshiaki’s disclosure in order to expedite cleaving process by applying pressure on the wafer.
With respect to claim 15, Honda/Toshiaki discloses the cleave system as set forth in claim 14.
	Honda discloses a bellows suction cup configured to contact the top surface of the semiconductor structure (fig. 12F), the bellows suction cup being disposed radially inward to the suction member (531 of fig. 12F; merely having different types of suction cups is not critical).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Honda/Toshiaki in view of Goldsmith (US 2019/0247050, hereinafter Goldsmith).
With respect to claim 5, Honda/Toshiaki discloses the cleave system as set forth in claim 1.
Honda/Toshiaki does not explicitly disclose wherein the spring member is a belleville spring.
In an analogous art, Goldsmith discloses wherein the spring member is a belleville spring (para 2705). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Hoda/Toshiaki’s disclosed invention by adding Goldsmith’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 6, Honda/Toshiaki discloses the cleave system as set forth in claim 1.
Honda/Toshiaki does not explicitly disclose wherein the spring member is an extension spring, the spring member being disposed below the cleave arm.
In an analogous art, Goldsmith discloses wherein the spring member is an extension spring, the spring member being disposed below the cleave arm (para 3484). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Hoda/Toshiaki’s disclosed invention by adding Goldsmith’s disclosure in order to manufacture a semiconductor device according to required specifications.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art of records, Honda et al. (US 2015/0101758), Toshiaki (JP 2004335930A) and Goldsmith (US 2019/0247050, hereinafter Goldsmith) does not disclose or render obvious the claimed limitation including “a collar that extends radially outward from the suction rod, the spring member being disposed between the collar and the cleave arm, the spring member being compressed when the cleave arm is
in the raised position, the collar being part of a collar clamp that is adjustable along a longitudinal axis of the suction rod to change the compression of the spring member”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816